 In the Matter of J. E. STONE LUMBER COMPANY, EMPLOYERandUNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,LOCAL 3022, AFL, PETITIONER-Case No. 16-R-2392.-Decided July 28,1948DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Nacog-doches, Texas, on February 26, 1948, before James R. Webster, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTTHE BUSINESS OF THE EMPLOYERJ.E. Stone Lumber Company, a copartnership, is engaged in themanufacture of finished lumber at its mill in Nacogdoches, Texas. TheEmployer purchases all its raw materials from sources within the Stateof Texas andsells allits finished products, valued inexcessof $50,000annually, to three customers located within the State.Two of thesecustomers, the Stone-Crawford Building Material Company, Nacog-doches, Texas, and the Freeport Lumber Company, Freeport, Texas,are retail lumber dealers that sell only to purchasers located in Texas.The third customer, the Crawford Lumber Sales Company, Nacog-doches, Texas, a wholesale lumber dealer, purchases from the Employerapproximately one-half of the Employer's finished products.TheCrawford Lumber Sales Company's annual sales amount to approxi-mately $500,000, of which only about 5 percent representssales andshipments to purchasers outside the State,and lessthan 1 percentrepresents sales to the Federal Government.However, the record doesnot indicate how much of the products purchased from the Employergoes into the Crawford Lumber Sales Company's over-all annual inter-state sales, amounting to approximately $25,000.78 N. L. R. B., No. 73.627 628DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Employer asserts that is is not engaged in commerce within themeaning of the Act.While we do not find that the operations of theEmployer are unrelated to commerce, we are of the opinion that theeffect of such operations on interstate commerce is so insubstantialthat to assert jurisdiction in this case would not effectuate the policiesof the Act.The petition, therefore, will be dismissed.'ORDERUpon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of J. E. Stone Lumber Company, Nacogdoches, Texas,filed herein by United Brotherhood of Carpenters and Joiners ofAmerica, Local 3022, AFL, be, and it hereby is, dismissed.MEMBER GRAY took no part in the consideration of the above Deci-sion and Order.1Cf.Matter of Sulsky ManufacturingCo , 71 N.L. R B. 1398.